Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the term “ soft” is vague and indefinite because it is relative.  It is unclear what degree of softness is required to be considered as “ soft cake”.   The recitation of “ baked good consists essentially of a soft cake” is vague and indefinite because it is unclear what is intended or meant by consists essentially of.  The baked good is a final product and if it is a soft cake, then that is the baked good.  What does consists essentially of indicates?
In claim 3, the limitation “ substantially free of inclusions, a filling and a topping” is vague and indefinite because it is not clear what is encompassed by substantially free.  What degree of inclusion, or filling or topping is allowed to be substantially free.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6,13-19,22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewska ( 2016/0249627)
For claim 1, Okoniewska discloses a baked good comprising slowly available glucose ( SAG) content of at greater than about 15g/100g of the baked good, a water activity of about .4-.9 and a total starch content.  The slowly digestible starch content ( SDS) equals the SAG content because there is no other SAG source than starch.  Thus, the SDS is greater than about 15g/100g of the baked good.  For claim 2, Okoniewska discloses the baked goods include cakes, cookies etc..  The baked good is soft.  For claim 3, Okoniewska discloses the baked good may contain inclusions and filling which means the inclusions and fillings are optional.  Furthermore, the claim recites substantially free which means the baked good is not totally free of inclusions and filling.  With respect to claims 13,14,15, the claim recites a baked good comprising starch content.  The characteristics in claims 13,14,15 results from baked good comprising starch.  Okoniewska discloses baked good comprising start; thus, it’s expected the same characteristics are present is absent of evidence showing otherwise.  For claim 16, Okoniewsk discloses a method of producing a baked good comprising admixing starch component with one or more additional ingredients to form a dough and baking the dough to provide baked product having an SAG content of greater than about 15g/100g of SAG which equal SDS and water activity of about .4-.9.  With respect to claims 22-23, the claim recites a baked good comprising starch content.  The characteristics in claims 22-23 results from baked good comprising starch.  Okoniewska discloses baked good comprising start; thus, it’s expected the same characteristics are present is absent of evidence showing otherwise.  ( see paragraphs 0003-0004, 0014,0017-0021,0024,0025,0031,0057,0069,0072)
Okoniewska does not disclose the degree of gelatinization as in claim 1,4-6,16-19.
While Okoniewska does not disclose the degree of gelatinization, Okoniewska discloses in paragraph 0020 that the SAG content in a baked product may be associated with the presence of ungelatinized starch.  During processing of a cereal product, gelatinization of starch reduced the SAG content.  In paragraph 0072, Okoniewska discloses higher SAG content is achieved using low shear and/or low heat processing conditions.  Thus, Okoniewska recognizes that gelatinization affects the SAG content.  Knowing this fact, it would have been within the skill of one in the art to determine the degree of gelatinization depending on the SAG content desired. Furthermore, since the SDS content in the Okoniewska product is the same as the claimed product, it is expected the degree of gelatinization would fall within the claimed ranges.
Claim(s) 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewsk ( 2016/0249627) in view of Muller ( 2007/0082109).
Okoniewski does not disclose sago starch as in claims 12, 21.
Muller discloses slowly digestible starch-containing foodstuffs.  Muller discloses starch used can include corn, wheat, potato, sago etc..  ( see paragraph 0017)
As shown in Muller, different types of starch including sage are used in making foodstuffs containing slowly digestible starch.  It would have been obvious to  one skilled in the art to use sago starch in Okoniewski baked good as an obvious matter of using a known ingredient in a known food product.  The amount use would have been an obvious matter of preference depending on the taste and flavor desired.  Such parameter can readily be determined by one skilled in the art.
Claim(s) 7-11,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewski ( 2016/0249627) in view of Boursier ( 2014/0370178).
Okoniewski does not disclose hydrolyzed starch as in claims 7 and 20 and the acid as in claims 8-11.
Boursier discloses baked product. Boursier teaches the inclusion of Nutriose.RTM  which is partially hydrolyzed wheat starch or corn starch derivatives which contain up to 85% fiber.  This richness in fiber makes it possible to increase the digestive tolerance, to improve calorie control, to prolong energy release and to obtain a lower sugar content.  ( see paragraph 0113)
Okoniewski discloses different ingredients are used in the baked good.  In some embodiments, inclusion of certain ingredients may provide increased SAG.  One skilled in the art would have been motivated to add the Nutriose.RTM ingredient disclosed in Boursier to the Okoniewski product to obtain the benefits disclosed in Boursier.  The amount to use depends on the nutritional profile desired and it is a parameter that can be determined by one skilled in the art through routine experimentation. As to the hydrolyze by an acid and the types of acid as in claims 8-11, this is a processing parameter that does not determine the patentability of the product.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okoniewski discloses breakfast biscuit with slowly available glucose.
Okoniewski discloses soft textured food composition with slowly available carbohydrates
Chiou discloses food formulation comprising hydrolyzed starch as fat/oil replacement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 13, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793